Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 15 March 2021.
Claims 1-4, 6-8, 10-11, 14-23, 25 are pending. Claims 1, 14, 20 are amended. Claims 5, 9, 12, 13, and 24 are canceled.
Objections to claims 1, 4, 20 discussed in the Office Action of 16 Dec 2020 are withdrawn in light of amendments to the claims filed 15 March 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: support unit (claim 1) and gas supply unit (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination: support unit (claim 1) shall be interpreted as comprising support unit 200 which includes an electrostatic chuck 210, an insulation plate 250, and a lower cover 270 or equivalents thereof in light of paragraph [0049] and Fig. 2, 10, 11; gas supply unit (claim 1) shall be interpreted as gas supply unit 300 which includes a gas supply nozzle 310, a gas supply line 320, and a gas storage unit 330, or equivalents thereof in light of paragraph [0064] and Fig. 2, 10, 11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1-4, 6-9, 14-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) in view of  Yamazawa et al.  (US 2011/0094997 A1 hereinafter “Yamazawa ‘997”), Howald et al. (US 2004/0085246 A1 hereinafter “Howald”) and Wilcoxson et al. (US 2003/0189524 A1 hereinafter “Wilcoxson”).
Regarding claim 1, Yamazawa ‘902 teaches a substrate treating apparatus (abstract, Fig. 9, 10) comprising:
a process chamber (comprising chamber 10, Fig. 9) having a treatment space in the interior thereof (paragraph [0092]);
a support unit interpreted under U.S.C. 112(f) as comprising an electrostatic chuck (36, Fig. 9, paragraph [0096]), an insulation plate (comprising insulating tubular support part 14 Fig. 9, paragraph [0093]), and a lower cover (comprising conductive tubular support part 16, Fig. 9,paragraph [0093]) (or equivalents thereof; though insulating tubular support part 14 is not in the shape of a “plate” it is considered equivalent since it performs the same function as insulating and is configured to support the substrate W) and the support unit is configured to support a substrate (W, Fig. 9) in the treatment space (paragraph [0096]);
a gas supply unit interpreted under U.S.C. 112(f) as comprising gas supply nozzle (comprising annular manifold 62 having sidewall gas injection holes 64, Fig. 9), a gas supply line (68, Fig. 9), and gas storage unit (comprising process gas supply source 66, 
a plasma generating unit configured to generate plasma from the gas in the treatment space,
wherein the plasma generating unit includes:
a high-frequency power source (comprising RF power supply 56, Fig. 9, 10, paragraph [0101]);
a high-frequency antenna (comprising RF antenna 54, Fig. 9, 10), to which a current is applied from the high-frequency power source (paragraph [0100]-[0101]); and
 an additional antenna (comprising floating coil 70, Fig. 9, 10) provided to be spaced apart from the high-frequency antenna (54, Fig. 9, 10) and to which a coupling current is applied from the high-frequency antenna (i.e. electromagnetic induction, paragraph [0103]). 
See also Fig. 5, 7, 10, 11A, 11B, 14A, 14B, 15A-15D, 16-22, 23A-23C 24, 39, 40A, 40B, 41, 42 and associated descriptions in the Specification for various high frequency antenna and additional antenna configurations.
Yamazawa ‘902 embodiment shown in Fig. 9 and 10 (second embodiment) does not explicitly teach that the additional antenna comprises a plurality of additional coils spaced apart from each other in a circumferential direction, wherein the whole loop of each of the plurality of additional coils of the additional antenna is provided radially outside the high-frequency antenna such that plasma generated by the plurality of additional coils correspond to an edge area of a substrate, and wherein a plane defined by each of the plurality of additional coils of the additional antenna is perpendicular to a plane defined by the high-frequency antenna.
However, Yamazawa ‘902 teaches many different arrangements of high frequency antenna and additional antenna configurations (paragraph [0207]) and in particular Fig. 17 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second embodiment of Fig. 9 and 10 with the embodiment shown in Fig. 17 (i.e. change the shape of 70, duplicate 70, and rearrange 70 shown in Fig. 9 or 10 to be like 70L and R shown in Fig. 17) to result in an apparatus having an additional antenna comprising a plurality of additional coils spaced apart from each other in a circumferential direction in view of teachings of Fig. 17 of Yamazawa ‘902 to enable correction of processing asymmetry in the azimuth direction (paragraph [00217]).
Further, Yamazawa ‘902 teaches an embodiment wherein the whole loop of each of the plurality of additional coils (comprising 70i and 70o, Fig. 15C) of the additional antenna is provided radially outside the high-frequency antenna (54, Fig. 15C, paragraph [0213]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the whole loop of each of the plurality of additional coils to be provided radially outside the high-frequency antenna in view of teachings of Yamazawa ‘902 Fig. 15C in the apparatus of Yamazawa ‘902 as a known suitable alternative configuration of additional coils with respect to a high-frequency antenna enabling providing an induced current to a radial region outside of the high-frequency antenna.
Furthermore, rearrangement of parts is considered an obvious matter of design choice. See MPEP 2144.04 VI.C.
Yamazawa ‘902 as applied above does not explicitly teach limitations “such that plasma generated by the plurality of additional coils correspond to an edge area of a substrate and 
However, Yamazawa ‘902 teaches that the additional coil (comprising floating coil 70, Fig. 9) is configured to influence the plasma density in the region below the additional coil (paragraph [0187] and thus the plasma density distribution around the supporting unit (susceptor 12, Fig. 9) on which the substrate is supported can be made uniform in the diametric direction (paragraph [0187], [0193],[0205]).
Additionally, Yamazawa ‘997 teaches wherein the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) are provided such that an edge area of a substrate (W, Fig. 1) to be supported by the support unit (comprising 12, Fig. 1) overlaps an area provided with the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) (paragraph [0062], [0065]). Yamazawa ‘997 further teaches that such a configuration can enable improving/optimizing the uniformity of the plasma density distribution at different radial positions (paragraph [0101]-[0104],[0127]).
Further, Howald teaches a plurality of additional coils (comprising passive antennas 220 and 222, Fig. 2 and 4, paragraph [0050]-[0052], [0057]-[0064]) wherein each of the additional coils are configured to be positioned in any way as required, by being able to be translated, rotated, or tilted in three-dimensions with respect to the high- frequency antenna (i.e. rf antenna) (paragraph [0050]-[0051]) such that the additional coils (comprising passive antennas 220 and 22, Fig. 2 and 4) are appropriately placed to modify the RF field distribution within the plasma chamber to increase process uniformity for a substrate/wafer(paragraph [0056], [0060],[0062]).
Finally, Wilcoxson teaches a plane defined by an additional coil (comprising passive coil 1804, Fig. 18) is perpendicular to a plane defined by the high-frequency antenna (comprising turns 622 and 620 of antenna 800, Fig. 8, 9 and 18, paragraph [0075])(paragraph [0113]). 
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange each of the plurality of additional coils such that plasma generated by the plurality of additional coils correspond to an edge area of a substrate (i.e. adjusting or rearranging the location of the additional coils to correspond to an edge area of a substrate, per teachings of Yamazawa ‘902 and Yamazawa ‘997; and/or by translating the position of each additional coil per teachings of Howald paragraph [0050]) and to additionally optimize/adjust the angle of the plane of each of the plurality  of the additional coils with respect to a plane defined by the high-frequency antenna (i.e. by tilting or rotating each additional coil per teachings of Howald Fig. 2 and 4, paragraph [0050]) such that the angle of the plane of each of the plurality  of the additional coils is perpendicular with respect to a plane defined by the high-frequency antenna (see teachings of Wilcoxson) in view of teachings of Yamazawa ‘902, Yamazawa ‘997, Howald, and Wilcoxson in the apparatus of Yamzawa ‘902 to optimize the density of plasma and/or rf distribution within the chamber at a radial region corresponding to the edge area of the substrate for uniform plasma processing(Yamazawa ‘997 paragraph [0101]-[0104],[0127]; Howald: paragraph [0056], [0060], [0062]) and reduce azimuthal asymmetry (Wilcoxson: paragraph [0113]).
Regarding claim 2, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 as applied above and Yamazawa ‘902 further teaches wherein the additional antenna (comprising 70, Fig. 9, 10) is inductively coupled (i.e. electromagnetic induction) to the high-frequency antenna (comprising RF antenna 54, Fig. 9, 10) (abstract, paragraph [0013]-[0014], [0103]).
Regarding claim 3, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 as applied above and Yamazawa ‘902 further teaches wherein each of the additional coils (comprising 70, Fig. 9, 10; comprising 70L and 70R, Fig. 17) 
Regarding claim 4, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 as applied above including a plurality of additional coils (Yamazawa ‘902: comprising 70L and 70R, Fig 17) and a support unit (Yamazawa ‘902: comprising electrostatic chuck 36, Fig. 9) and Yamazawa ‘997 further teaches wherein the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) are provided such that an edge area of a substrate (W, Fig. 1) to be supported by the support unit (comprising 12, Fig. 1) overlaps an area provided with the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) (paragraph [00632], [0065]). Yamazawa ‘997 further teaches that such a configuration can enable improving/optimizing the uniformity of the plasma density distribution at different radial positions (paragraph [0101]-[0104],[0127]).
Regarding claim 6, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 as applied above and Yamazawa ‘902 further teaches wherein the plurality of additional coils (comprising 70L and 70R, Fig. 17, paragraph [0217]) are connected to additional capacitors (comprising 74L and 74R, Fig. 17, paragraph [0217]).
Regarding claim 7, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 and 6 as applied above and Yamazawa ‘902 further teaches wherein some of the additional capacitors connected to the additional coils have different capacitance (i.e. independently controlling the capacitance, paragraph [0215]-[0217]) (comprising 74i and 74o, Fig. 15A-15D, paragraph [0215]; comprising 74L and 74R, Fig. 17, paragraph [0217]; comprising 74a and 74b,  Fig. 18, paragraph [0221]; comprising 74A and 74B, Fig. 41, paragraph [0287]; comprising 74C and 74D,Fig. 42, paragraph [0285]-[0287]).
Regarding claim 8, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 1 as applied above and Yamazawa ‘902 further teaches paragraph [0215]; comprising 74L and 74R, Fig. 17, paragraph [0217]; comprising 74a and 74b,  Fig. 18, paragraph [0221]; comprising 74A and 74B, Fig. 41, paragraph [0287]; comprising 74C and 74D,Fig. 42, paragraph [0285]-[0287]).
Regarding independent claims claim 14 and 20, Yamazawa ‘902 teaches  a plasma generating apparatus (abstract, Fig. 9, 10) and method comprising:
a high-frequency power source(comprising RF power supply 56, Fig. 9, 10, paragraph [0100]-[0101]);
a high-frequency antenna (comprising RF antenna 54, Fig. 9, 10) connected to the high frequency power source (paragraph [0100]-[0101]); 
and an additional antenna (comprising floating coil 70, Fig. 9, 10, paragraph [0103]) provided to be spaced apart from the high-frequency antenna (comprising 54, Fig. 9, 10) and coupled to the high-frequency antenna such that a coupling current is applied from the high-frequency antenna to the additional antenna (i.e. electromagnetic induction, paragraph [0103]). 
See also Fig. 5, 7, 10, 11A, 11B, 14A, 14B, 15A-15D, 16-22, 24, 39, 40A, 40B, 41, 42 and associated descriptions in the Specification for various high frequency antenna and additional antenna configurations.
Further regarding claim 20, Yamazawa ‘902 teaches controlling the density of plasma of an edge area (i.e. an outer or peripheral area) of the interior of the treatment space by controlling the additional antenna (as can be understood from embodiments shown in Fig. 7, 14B, 15A, 15C, 15D, 17, 18, 19, 23A and 23C, in view of the overall apparatus shown in Fig. 9) (paragraph [0014]-[0018],[0103], [0104], [0120],  [0131],[0141],[0142],[0158],[0160],[0176],[0215]; claim 67 and 79).
Regarding claim 14 and 20, Yamazawa ‘902 embodiment shown in Fig. 9 and 10 (second embodiment) does not explicitly teach that the additional antenna comprises a plurality 
However, Yamazawa ‘902 teaches many different arrangements of high frequency antenna and additional antenna configurations (paragraph [0207]) and in particular Fig. 17 teaches wherein the additional antenna (comprising 70, Fig. 17) comprises a plurality of additional coils (comprising 70L and 70R, Fig. 17) spaced apart from each other in a circumferential (i.e. circling) direction (paragraph [00217]). Yamazawa ‘902 further teaches that such a configuration can compensate asymmetry of the structure of the apparatus in an azimuth direction (paragraph [0217]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second embodiment of Fig. 9 and 10 with the embodiment shown in Fig. 17 (i.e. change the shape of 70, duplicate 70, and rearrange 70 shown in Fig. 9 or 10 to be like 70L and R shown in Fig. 17) to result in an apparatus having an additional antenna comprising a plurality of additional coils spaced apart from each other in a circumferential direction in view of teachings of Fig. 17 of Yamazawa ‘902 to enable correction of processing asymmetry in the azimuth direction (paragraph [00217]).
Further, Yamazawa ‘902 teaches an embodiment wherein the whole loop of each of the plurality of additional coils of the additional antenna (comprising 74i and 74o, Fig. 15C) is provided radially outside the high-frequency antenna (54, Fig. 15C, paragraph [0213]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the whole loop of each of the plurality of additional coils to be provided radially outside the high-frequency antenna in view of teachings of Yamazawa ‘902 
Furthermore, rearrangement of parts is considered an obvious matter of design choice. See MPEP 2144.04 VI.C.
Yamazawa ‘902 as applied above does not explicitly teach limitation “such that plasma generated by the plurality of additional coils correspond to an edge area of a substrate and wherein a plane defined by each of the plurality of additional coils of the additional antenna is perpendicular to a plane defined by the high-frequency antenna.”
However, Yamazawa ‘902 teaches that the additional coil (comprising floating coil 70, Fig. 9) is configured to influence the plasma density in the region below the additional coil (paragraph [0187] and thus the plasma density distribution around the supporting unit (susceptor 12, Fig. 9) on which the substrate is supported can be made uniform in the diametric direction (paragraph [0187], [0193],[0205]).
Additionally, Yamazawa ‘997 teaches wherein the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) are provided such that an edge area of a substrate (W, Fig. 1) to be supported by the support unit (comprising 12, Fig. 1) overlaps an area provided with the plurality of additional coils (comprising secondary coil 64 including coils 64(1), 64(2),  64 (3), Fig. 1) (paragraph [0062], [0065]). Yamazawa ‘997 further teaches that such a configuration can enable improving/optimizing the uniformity of the plasma density distribution at different radial positions (paragraph [0101]-[0104],[0127]).
Further, Howald teaches a plurality of additional coils (comprising passive antennas 220 and 222, Fig. 2 and 4, paragraph [0050]-[0052], [0057]-[0064]) wherein each of the additional coils are configured to be positioned in anyway as required by being able to be translated, rotated, or tilted or otherwise oriented in three-dimensions with respect to the high- frequency antenna (i.e. rf antenna) (paragraph [0050]-[0051]) such that the additional coils (comprising 
Finally, Wilcoxson teaches a plane defined by an additional coil (comprising passive coil 1804, Fig. 18) is perpendicular to a plane defined by the high-frequency antenna (comprising turns 622 and 620 of antenna 800, Fig. 8, 9 and 18, paragraph [0075])(paragraph [0113]). Wilcoxson teaches that such a configuration enables redirecting current to reduce azimuthal asymmetry (paragraph [0113]).
It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to arrange each of the plurality of additional coils such that plasma generated by the plurality of additional coils correspond to an edge area of a substrate (i.e. adjusting or rearranging the location of the additional coils to correspond to an edge area of a substrate, per teachings of Yamazawa ‘902 and Yamazawa ‘997; and/or by translating the position of each additional coil per teachings of Howald paragraph [0050]) and to additionally optimize/adjust the angle of the plane of each of the plurality  of the additional coils with respect to a plane defined by the high-frequency antenna (i.e. by tilting or rotating each additional coil per teachings of Howald Fig. 2 and 4, paragraph [0050]) such that the angle of the plane of each of the plurality  of the additional coils is perpendicular with respect to a plane defined by the high-frequency antenna (see teachings of Wilcoxson) the in view of teachings of Yamazawa ‘902, Yamazawa ‘997, Howald, and Wilcoxson in the apparatus of Yamzawa ‘902 to optimize the density of plasma and/or rf distribution within the chamber at a radial region corresponding to the edge area of the substrate for uniform plasma processing(Yamazawa ‘997 paragraph [0101]-[0104],[0127]; Howald: paragraph [0056], [0060], [0062]) and reduce azimuthal asymmetry (Wilcoxson: paragraph [0113]).
Regarding claim 15, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson as applied above teach all of the limitations of claim 14 above including a high-frequency 
Regarding claim 16, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claims 14 and 15 as applied above and Yamazawa ‘902 further teaches wherein the plurality of additional coils (comprising 70L and 70R, Fig. 17) are connected to additional capacitors (comprising 74L and 74R, Fig. 17) (paragraph [0217]). 
Regarding claim 17, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claims 14-16 as applied above and Yamazawa ‘902 further teaches wherein some of the additional capacitors (comprising 74L and 74R, Fig. 17) connected to the additional coils (comprising 70L and 70R Fig. 17) have different capacitance (i.e. respectively adjust the capacitance such that the induced currents have different levels, paragraph [00217]).
Regarding claim 18, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claims 14-16 as applied above and Yamazawa ‘902 further 
Regarding claim 19, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claims 14-16 as applied above and Yamazawa ‘902 further teaches wherein each of the additional coils (comprising 70L and 70R, Fig. 17) is a closed circuit (as understood from Fig. 17).
Regarding claim 21, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 20 as applied above and Yamazawa ‘902 further teaches wherein each of the plurality of additional coils (comprising 70L and 70R, Fig. 17, paragraph [0217]) is connected to an additional capacitor (comprising 74L and 74R, Fig. 17, paragraph [0217]).
Regarding claim 22, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 20-21 as applied above and Yamazawa ‘902 further teaches wherein each of the additional capacitors (comprising 74L and 74R, Fig. 17, paragraph [0217]) has different capacitance (i.e. individually controlled and can have respective capacitances, paragraph [0217]). 
Regarding claim 23, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 20-21 as applied above and Yamazawa ‘902 further teaches wherein the additional capacitors are variable capacitors (comprising 74L and 74R, Fig. 17, paragraph [0217]) and wherein controlling of the plasma includes controlling the densities of the plasma areas that are opposite to the plurality of additional coils by individually adjusting the capacitance of the additional capacitors (paragraph [0014]-[0018],[0103], [0104], [0120], [0131],[0141], [0142], [0158], [0160], [0176], [0215],[0217]).
Regarding claim 25, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson teaches all of the limitations of claim 14-15 as applied above and and Yamazawa ‘902 further teaches wherein each of the plurality of additional coils (comprising 70L and 70R, Fig. 17) is .
Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa et al. (US 2011/0104902 A1 hereinafter “Yamazawa ‘902”) in view of Yamazawa et al.  (US 2011/0094997 A1 hereinafter “Yamazawa ‘997”), Howald et al. (US 2004/0085246 A1 hereinafter “Howald”) and Wilcoxson et al. (US 2003/0189524 A1 hereinafter “Wilcoxson”) as applied to claims 1-4, 6-9, 14-23, 25 as applied above and further in view of  Yamazawa (US 2012/0073756 A1 hereinafter “Yamazawa ‘756”).
Regarding claim 10, Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson as applied above all of the limitations of claim 1 including a plurality of additional coils (Yamazawa ‘902: comprising 70L and 70R, Fig. 17) but does not explicitly teach wherein the high-frequency antenna includes an external antenna comprising a plurality of external coils, and wherein each of the additional coils is inductively coupled to a respective one of the plurality of external coils.
However Yamazawa ‘756 teaches a high-frequency antenna (comprising RF antenna 54, Fig. 12, paragraph [0052], [0113]-[0114]) including an external antenna (comprising outer coil 62, Fig. 12, paragraph [0054]) comprising a plurality of external coils (comprising 63(1) and 63(2), Fig. 12, paragraph [0113]-[0114]). Yamazawa ‘756 further teaches that such a configuration of providing plural external coils can enable suppressing the wavelength effect and reducing a voltage drop within the high-frequency/RF antenna (paragraph [0015],[0088]-[0090]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (i.e. replace or modify) the high frequency antenna (Yamazawa ‘902: comprising 54, Fig. 17) to comprise an external antenna comprising a plurality of external coils in view of teachings of Yamazawa ‘756 in the apparatus of Yamazawa ‘902 in view of 
Regarding claim 11, Yamazawa ‘902 in view of Yamazawa ‘997, Howald  and Yamazawa ‘756 as applied above teaches all of the limitations of claim 10 and further teaches an internal antenna arranged radially inside the external antenna (Yamazawa ‘756: inner coil segment 59 of inner coil 58, Fig. 12, paragraph [0068],[0088]).
Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 14 line 3-8) that Yamazawa ‘902, Yamazawa ‘997, and Yamazawa ‘756 alone or in combination fail to disclose, suggest or teach at least the limitations of “the whole loop of each of the plurality of additional coils of the additional antenna is provided radially outside the high-frequency antenna such that plasma generated by the plurality of additional coils corresponds to an edge area of the substrate” as recited in amended claims 1, 14, and 20.
Examiner responds that claim 1, 14, and 20 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1, 14 and 20 is rejected over Yamazawa ‘902 in view of Yamazawa ‘997, Howald, and Wilcoxson as discussed in detail above in claims rejections. Further Yamazawa ‘902 does teach an embodiment wherein the whole loop of each of the plurality of additional coils of the additional antenna is provided radially outside 
Applicant argues (remarks page 15 fourth paragraph) that Yamazawa ‘902, Yamazawa ‘997, and Yamazawa ‘756 alone or in combination fail to disclose, suggest or teach at least the limitations of “a plane defined by each of the plurality of additional coils of the additional antenna is perpendicular to a plane defined by the high-frequency antenna” as recited in amended claims 1, 14, and 20.
Examiner responds that claim 1, 14, and 20 rejections have been modified as necessitated by Applicant’s amendments. Currently claim 1, 14 and 20 is rejected over Yamazawa ‘902 in view of Yamazawa ‘997, Howald, Wilcoxson as discussed in detail above in claims rejections wherein Howald teaches translating, tilting and rotating each of the plurality of additional coils (comprising passive antennas 220, 222, Fig. 2, 4, 7) such that the additional coils (comprising passive antennas 220 and 22, Fig. 2 and 4) are appropriately placed to modify 
In light of the above, independent claims 1, 14, and 20 are rejected. 
Additionally, the dependent claims 2-4, 6-8, 10-11, 15-23, 25 are also rejected, as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716